Citation Nr: 1417555	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  13-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left lower extremity disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960, and July 1960 to May 1976.  The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.

The Board notes that the Veteran was previously denied service connection for contusion, left lower leg, in June 1981, based on a finding that his injury in service was acute and transitory.  The RO noted that the Veteran made a complete recovery from the injury, as it was not found on his examination.  The RO thus treated the claim on appeal as an application to reopen the previously denied claim.

However, in characterizing the issues on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.

At the time of the prior denial, it is unclear what the diagnoses pertaining to the Veteran's left leg were.  The claims file does not appear to contain any VA examination report or post-service medical records at the time the June 1981 denial was issued.  Since the June 1981 denial, the Veteran has been diagnosed with various disorders of the left leg, including osteoarthritis and arthrosis of the left hip, degenerative joint disease of the left knee, and peripheral neuropathy of the bilateral feet and ankles.  As these diagnoses were not of record at the time of the previous final denial, the Board finds that the claim for service connection for a left lower extremity disability is a new claim, and must be considered without regard to whether new and material evidence has been received.  Regardless, since the evidence would be new and material, the same result is reached.

Additionally, at the June 2013 hearing, the Veteran clarified with the undersigned VLJ that while the RO developed the appeal as involving only the left knee, he experiences problems with entire left leg as a result of his in-service injury.  To more accurately reflect the Veteran's actual arguments and assertions, the undersigned VLJ accordingly characterized the claim as captioned on the title page. Hearing Transcript, p. 2.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).

A review of the Virtual VA paperless claims processing system reveals that it contains a February 2014 appellate brief.  Further, this appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Here, the Board remanded the claim in September 2013 in an effort to try and secure records not present in the claims folder.  Specifically, the Veteran stated that in 1978 he saw a VA doctor for pain in the left leg at the VA Medical Center in Fargo.  See November 2012 statement in support of claim.  However, the October 2013 VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action) only requested records from January 1980 to November 2003.  Therefore, on remand, the RO should attempt to secure any outstanding VA treatment records prior to the 1980s.

Also, in its September 2013 remand, the Board sought an additional VA examination and medical opinion to, in part, reconcile the conflicting medical opinions of record.  The November 2013 opinion still does not appear sufficient for final adjudication of the Veteran's claim.  In particular, with regard to the Veteran's diagnosed atrophy of footpads, the examiner offered a negative nexus opinion.  This opinion is not sufficiently responsive to the Board's remand directive.  A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC should ensure that all available VA and non-VA treatment records are obtained.  Specifically, the RO should obtain any VA treatment records from the Fargo VA Medical Center from 1978 to 1980.

2. Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility to obtain a medical opinion from a physician or physicians practicing in an appropriate field of medicine.  The RO/AMC should send the claims file to a VA examiner for review.  If the VA examiner determines that a medical examination of the Veteran is required to answer the questions posed by the Board, such an examination should be conducted.

With regard to the atrophy of footpads, the examiner should offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the disability is due to an injury or other event or incident of the Veteran's period of active service, to include the documented June 1964 fall from a ladder.

In doing so, the examiner should address Dr. M's December 2012 report.

3. If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



